Citation Nr: 1817274	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 2008 to January 2010, from February 2011 to September 2011, from June 2012 to September 2012, and from October 2012 to October 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

The Board remanded the case for further development in October 2015.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran has not been shown to have a right knee disorder that manifested in service or that is causally or etiologically related to his military service.  He has not been diagnosed with arthritis.


CONCLUSION OF LAW

A right knee disorder was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings liberally does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for a disability resulting from a personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

The disorder at issue in this case is not considered a chronic disease as enumerated for VA compensation purposes; the Veteran has not been shown to have arthritis.  As such, the provisions for chronicity and continuity of symptomatology after discharge are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for a right knee disorder.

The Veteran's service treatment records do not document any complaints, treatment, or diagnosis of a right knee disorder.  Indeed, in several service treatment records, the Veteran's lower extremities, including his right knee, were found to be normal. See October 2006, December 2011, and September 2014 examinations.  Additionally, the Veteran repeatedly denied having knee trouble and swollen or painful joints. See October 2006, December 2011, and September 2014 reports of medical history and an August 2009 post-deployment assessment.  The Board acknowledges that, in an October 2014 report of medical history, the Veteran indicated that he experienced knee trouble and swollen and painful joints.  However, the Veteran was referencing his left knee and made no mention or complaints regarding his right knee. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Thus, the lay and medical evidence do not show that a right knee disorder manifested in service.  

There is also no lay or medical evidence showing that a right knee disorder, such as arthritis, manifested within one year of the Veteran's military service.  Following the Veteran's military service, there are few treatment records pertaining to a right knee disorder.  A June 2010 VA treatment record indicated the Veteran was seen for right knee pain, and in April 2012, another VA treatment record noted the Veteran experienced right knee pain at times.  However, there was no diagnosis or discussion of the etiology of such pain.  Moreover, during May 2015 VA examinations, his right knee was found to be normal.  As noted above, there is no objective evidence indicating that the Veteran has been diagnosed with arthritis.  As such, service connection may not be granted based on chronicity or continuity of symptomatology.

In addition to the lack of evidence showing that a right knee disorder manifested during service, the weight of the evidence of record does not otherwise link a current disorder to service.

The Veteran was afforded a VA examination in October 2010 at which time he reported that he injured his right knee in 2008 while preparing for deployment to Iraq.  The examiner indicated that imaging of the Veteran's right knee was normal with no significant degenerative changes or abnormality.  Instead, he was assessed as with patellofemoral syndrome of the right knee, but the examiner did not provide an opinion regarding the etiology of any current disorder.

The Veteran was provided another VA examination in May 2017 in connection with his claim.  He reported experiencing right knee pain after prolonged walking.  The examiner found the Veteran's right knee to be normal with normal range of motion and no flare-up or ankylosis.  There was also no objective data to support a diagnosis of patellofemoral syndrome or any other right knee disorder.  The examiner also opined that the Veteran's right knee disorder was less likely than not incurred in or caused by service.  In so doing, she noted the Veteran's service treatment records were negative for any right knee treatment or diagnosis and that there were limited post-service complaints and treatment.  The Board finds the May 2017 VA opinion is probative, as it was based on a review of the claims file and supported by rationale.

There is no medical opinion otherwise showing that the Veteran has a current right knee disorder that is related to his military service.

The Board does acknowledge the Veteran's own assertions that he has a current right knee disorder that is related to his military service.  However, even assuming that he is competent to opine on this matter, the Board finds that the May 2017 VA medical opinion has greater probative weight than the more general lay assertions in this regard.  The VA examiner has training, knowledge, and expertise on which she relied to form the opinion, and she reviewed the claims file and provided rationale.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a right knee disorder is not warranted.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


